Case 7:20-mj-02232-UA Document 2 Filed 02/26/20 Page 1of5

Do
approved, tana RIGINAL

Metcia S$. Cohen
Assistant United States Attorney

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York 29 ™*92232

----- 2-2 2 eee eee ee x SEALED COMPLAINT
UNITED STATES OF AMERICA Violation of
18 U.S.C. § 2422 (b)
-v.-
COUNTY OF OFFENSE:
LELAND ROBINSON, Westchester County

Defendant.

SOUTHERN DISTRICT OF NEW YORK, ss.:

Pao Mei Fisher, being duly sworn, deposes and says that she
is a Special Agent with the Federal Bureau of Investigation
(“FBI”) and charges as follows:

COUNT ONE

From in or about August 2019, up to and including on or
about October 24, 2019, in the Southern District of New York and
elsewhere, LELAND ROBINSON, the defendant, using facilities and
means of interstate and foreign commerce, unlawfully, willfully,
and knowingly persuaded, induced, and enticed, and attempted to
persuade, induce, and entice, an individual who had not attained
the age of 18 years to engage in sexual activity for which a
person can be charged, to wit, LELAND ROBINSON, the defendant,
via online communications, persuaded, induced, and enticed a 14-
year-old minor (“Victim-1”) to meet ROBINSON to engage in sexual
activities.

(Title 18, United States Code, Section 2422(b).)

 
Case 7:20-mj-02232-UA Document 2 Filed 02/26/20 Page 2 of 5

1. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”), assigned to the FBI Westchester Resident
Agency. I have been a Special Agent with the FBI since January
2017. I have participated in investigations involving crimes
against children, including the receipt, possession, and/or
distribution of child pornography by electronic means, sexual
exploitation, and enticement of minors. I have gained expertise
in these areas through training and daily work related to
conducting these types of investigations.

2. I have been personally involved in the investigation
of this matter. This affidavit is based upon my conversations
with law enforcement officers and others, and my examination of
reports and records. Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

3. In or about January 2020, the FBI received information
from the New Canaan Police Department (“NCPD”) concerning events
involving LELAND ROBINSON, the defendant, a 31-year-old male.
Based on my conversations with an NCPD Detective (“Detective-1”)
and my review of reports prepared by the NCPD, I am aware that:

a. On October 24, 2020, at approximately 7:45 p.m.,
officers from the NCPD responded to a street (“Street-i"}) in New
Canaan, Connecticut, following a report of a suspicious male in
the area. The officers approached a male, later identified as
LELAND ROBINSON, the defendant, and asked him where he was
coming from. ROBINSON said that he had been at a friend's house
and that he was going to order a car service but his phone had
died. ROBINSON said that he needed to get home because his
mother was going to be mad at him and he had homework to get
done. ROBINSON indicated that he was walking to a house to pick
up his backpack, but when asked the address of the house, he
indicated that he did not know it. The officers asked ROBINSON
for identification and he said that he did not have any on him.
ROBINSON provided a first name of “Shannon” and a date of birth
in June 2001. Notwithstanding the date of birth provided,
ROBINSON stated that he was going to be 18, but was not yet 18.

b. Thereafter, ROBINSON was transported to the NCPD.
Eventually, he advised that his name was “Leland Robinson” and

 
Case 7:20-mj-02232-UA Document 2 Filed 02/26/20 Page 3 of 5

that he had lied about his age because he was scared. ROBINSON
provided various versions of the events that had occurred before
the officers stopped him. Among other things, he said that he
had agreed to sell a Juul to a boy and he provided the boy’s
first name.

Cc. Ultimately, ROBINSON was charged with Interfering
with an Officer/Resisting and advised that he needed to appear
in Norwalk Superior Court on October 31, 2019. Before his
release from police custody on October 24, 2019, ROBINSON
provided his home address (“Address-1"”) in Mount Vernon, New
York.

4. Based on my conversations with a detective at the NCPD
(*“Detective-1”") and my review of reports prepared by the NCPD, I
am aware that a minor (“Victim-1”"}, who was 14-years-old in

October 2019, who has the same first name as the name of the boy
to whom ROBINSON said he agreed to sell a Juul, advised the NCPD
the following, among other things:

a. Over an approximately two-month period in or
about August to October 2019, Victim-1, who was then 14-years-
old, communicated with a male via Snapchat and text messages,

b. Victim-1 agreed to meet with the male on October
24, 2019 to provide sexual favors to the male in exchange for a
Juul. Victim-1 gave the male his home address in Connecticut.
Victim-1 lives at a residence on Street-1. In their
communications, the male told Victim-1 that he wanted to have
sex with him and that he wanted to kiss him.

Cc. The male sent Victim-1 a photo of the male’s
penis.

ad, On October 24, 2019, the male met Victim-1 in the
area outside Victim-1’s house and he performed oral sex on
Victim-1.

5. I am aware that, on or about November 13, 2019,
LELAND ROBINSON, the defendant, was charged in Connecticut with
Sexual Assault and Risk of Injury to a Minor, and a warrant was
issued for his arrest. I am aware that at least one newspaper
published an article concerning the issuance of the arrest
warrant that included a photograph of LELAND ROBINSON, the
defendant. Based on my conversations with Detective-1, I am
aware that Victim-1 told Detective-1 that the male Victim-1 met

 
Case 7:20-mj-02232-UA Document 2 Filed 02/26/20 Page 4 of 5

with on October 24, 2019 was the person (i.e. LELAND ROBINSON,
the defendant) whose photograph appeared in the newspaper.1?

6. Based on my conversations with Detective-1i and my
review of reports prepared by the NCPD, I am aware that Victim-1
provided his cellphone {“Phone-1"”) to the NCPD, and that the
NCPD, subsequently, conducted a forensic analysis of Phone-1. I
have reviewed the results of that analysis. The analysis
revealed the following, among other things:

a. A photo of an erect penis was sent to Phone-1 via
Snapchat on October 24, 2019.

b. There are numerous text messages between Phone-1
and a telephone number ending in 6760 (the “6760-Phone”). A
message on October 24, 2019 from Phone-1 to the 6760-Phone
reads, “Bring the Juul and pods don’t forget.” The 6760-Phone
responds at approximately 3:44 p.m., “I have it with me” anda
few minutes later at 3:46 p.m. “OK, Plz don’t flake. Love u
gonna fuck u the best ever.” At 3:49 p.m., Phone-1 texts, *I’11
text you when you can order your [car service].”" At 3:50 p.m.,
the 6760-Phone texted, “Love you and ok gonna walk.” Phone-1
texted back “[y]ou can’t walk to my house.” The 6760-Phone
responded, “It’s a 20min walk from the train station,” At 6:23
p.m., Phone-1 texted Victim-1's home address (“Address-1") to
the 6760-Phone. At 6:26 p.m., the 6760-Phone texted, “On my way
be there soon.” At 7:11 p.m., the 6760-Phone texted, “Here” and
Phone-1 texted, “Coming.” At 7:14 p.m., the 6760-Phone texted,
“Wait to 1 see that sexy ass.” At 7:18 p.m., the 6760-Phone
texted, “Gonna make u feel so good” and “Cant wait to kiss u
again."

Cc. At 7:54 p.m. on October 24, 2019, the 6760-Phone
texted, “That was fun” and, at 7:55 p.m., “Next time im getting
deep.” Phone-1 texted the following series of messages at 7:59
p.m.: “run” and “My dad called the cops,” “You need to hide,”
“Multiple times,” “hide,” and “There gonna come and look for
you.”

5. On or about February 18, 2020, Victim-1 was

interviewed by an FBI forensic interviewer. I was able to
observe and hear the interview as it occurred. Among other

 

+ On January 6, 2020, FBI agents, assisting Connecticut law
enforcement, arrested LELAND ROBINSON, the defendant, in Brooklyn,
New York,

 
Case 7:20-mj-02232-UA Document 2 Filed 02/26/20 Page 5of5

things, Victim-1 advised the following, in substance and in
part:

a. The communications between Phone-1 and the
6760-Phone were Victim-1's communications with LELAND ROBINSON,

the defendant.

b. In addition to communicating by text,
Victim-i and ROBINSON also communicated by Snapchat and
Facetime.

Cc. During his communications with ROBINSON,
prior to meeting him on October 24, 2019, Victim-1 told ROBINSON
that he was 16 years old.

d. Victim-1 received photos and videos from
ROBINSON of ROBINSON’s penis.

7. In connection with this investigation, I have had
conversations with an employee (“Employee-1") of a company located
in Brooklyn, New York (“Company-1"). Employee-1 confirmed that

LELAND ROBINSON, the defendant, was employed at Company-1 in
October 2019 and that Company-1 paid LELAND ROBINSON for work
performed in Brooklyn, New York on October 24, 2019. Based on

this information, I believe that, when LELAND ROBINSON, the

defendant, traveled to Connecticut on October 24, 2019, he traveled
from New York. I am aware that Metro North runs trains from New
York to Connecticut, and that these trains travel through
Westchester County en route to Connecticut.

WHEREFORE, deponent prays that the above-named defendant be
arrested and imprisoned or bailed as the case may be.

PAO MEI FISHER
Special Agent
Federal Bureau of Investigation

Sworn to before me this
Qt th day of February, 2020

CO fetelty o {/1 Corie
Honorable Judith C. McCarthy
United States Magistrate Judge

 

 
